— In an action to recover compensatory and punitive damages for trespass, the plaintiff appeals from a judgment of the Supreme Court, Queens County (LaFauci, J.), entered August 27, 1986, which, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The evidence adduced at the trial failed to establish that the defendant committed a trespass upon the plaintiff’s property. In any event, there was a total failure of proof as to any damages. Thompson, J. P., Lawrence, Rubin and Spatt, JJ., concur.